Order entered August 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01424-CV

                    ORIENTAL BUILDING SERVICES, INC., Appellant

                                                V.

                                   RENE LEDUC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-05687

                                            ORDER
       Before the Court is appellee’s July 16, 2013 unopposed motion for leave to file a brief in

excess of the word limit. Appellee filed his brief that exceeds the word limit by 2,952 words on

July 16, 2013. We DENY appellee’s motion. We DIRECT the Clerk of this Court to STRIKE

appellee’s brief.

       On the Court’s own motion, we ORDER appellee to file an amended brief, within TEN

DAYS OF THE DATE OF THIS ORDER, that complies with the word limit set forth in rule

9.4(2)(B) of the rules of appellate procedure. See TEX. R. APP. P. 9.4(2)(B).

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE